UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 001-14184 B.O.S. BETTER ONLINE SOLUTIONS LTD. (Exact name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 20 Freiman Street, Rishon LeZion, 75100, Israel (Address of principal executive offices) Eyal Cohen, 972-3-9541025, eyalc@boscom.com, 20 Freiman Street, Rishon LeZion, 75100, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:Ordinary shares, nominal value NIS 20.00 per share Securities registered or to be registered pursuant to Section 12(g) of the Act: NONE Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 2,622,533 ordinary shares nominal value NIS 20.00 per share (13,090,346 ordinary shares, nominal value NIS 4.00 pre reverse-split), as of December 31, 2009 and 2,622,971 ordinary shares, nominal value NIS 20.00 per share, as of April 30, 2010. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check-mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)*. Yes oNo x *The registrant has not yet been phased into the interactive data requirements. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x ii Table of Contents PARTI 1 ITEM 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 1 ITEM 2: OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3: KEY INFORMATION REGARDING B.O.S. 1 ITEM 4: INFORMATION ON THE COMPANY 16 ITEM 4A:UNRESOLVED STAFF COMMENTS 28 ITEM 5: OPERATING AND FINANCIAL REVIEW AND PROSPECTS 28 ITEM 6: DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 50 ITEM 7: MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 61 ITEM 8: FINANCIAL INFORMATION 65 ITEM 9: THE OFFER AND LISTING 66 ITEM 10: ADDITIONAL INFORMATION 68 ITEM 11: QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 81 ITEM 12: DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 83 PART II 83 ITEM 13: DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 83 ITEM 14: MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 83 ITEM 15: CONTROLS AND PROCEDURES 83 ITEM 16: [RESERVED] 84 ITEM 16A: AUDIT COMMITTEE FINANCIAL EXPERT 84 ITEM 16B: CODE OF ETHICS 84 iii ITEM 16C: PRINCIPAL ACCOUNTANT FEES AND SERVICES 84 ITEM 16D: EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 85 ITEM 16E: PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 85 ITEM 16F:CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 85 ITEM 16G:CORPORATE GOVERNANCE 85 PART III 85 ITEM 17: FINANCIAL STATEMENTS 85 ITEM 18: FINANCIAL STATEMENTS 85 ITEM 19: EXHIBITS 86 SIGNATURES 88 iv PARTI Item 1:Identity of Directors, Senior Management and Advisors Not required. Item 2:Offer Statistics and Expected Timetable Not required. Item 3:Key Information Regarding BOS Unless the context in which such terms are used would require a different meaning, all references to “BOS”, “we”,“our” or the “Company” refer to B.O.S. Better Online Solutions Ltd. and its subsidiaries. 3A. Selected Consolidated Financial Data The consolidated statement of operations data for B.O.S. Better Online Solutions Ltd. set forth below with respect to the years ended December 31, 2009, 2008 and 2007, and the consolidated balance sheet data as of December 31, 2009 and 2008, have been derived from the Consolidated Financial Statements listed in Item 18, which have been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”). The consolidated statement of operations data set forth below with respect to the years ended December 31, 2006 and 2005, and the consolidated balance sheet data as of December 31, 2007, 2006 and 2005, have been derived from other consolidated financial statements not included herein and have been prepared in accordance with U.S. GAAP. The financial statements for the years ended December 31, 2009, 2008, 2007, 2006 and 2005 were audited by Kost Forer Gabbay & Kasierer, an independent registered public accounting firm and a member of Ernst & Young Global. The financial statements of BOS - Supply Chain Solutions (Lynk) Inc. (formerly, Lynk, USA Inc.) and its subsidiaries for the years ended December 31, 2009, 2008 and 2007 were audited by Arik Eshel, CPA & Assoc., PC an independent registered public accounting firm. The selected consolidated financial data presented below should be read in conjunction with Item 5: “Operating and Financial Review and Prospects” and the Notes to the Financial Statements included in this Form 20-F. The Company has accounted for discontinued operations, in accordance with ASC 205-20, Discontinued operations of the Financial Accounting Standards Board. As such, the results of discontinued operations, including revenues, cost of revenues, operating expenses, and other income and expenses, related to the prior periods of the discontinued operation have been reclassified in the accompanying statements of operations (see Note 1f to the Consolidated Financial Statements for the year ended December 31, 2009). On January 12, 2010, the Company effected a reverse share split which was approved in a general shareholders’ meeting on December 23, 2009. Pursuant to the reverse split, each 5 ordinary shares, NIS4.00 nominal value per share, were converted into one ordinary share, NIS 20.00 nominal value per share. No fractional shares were issued as a result of the reverse split. Instead, all fractional shares were rounded up to the nearest whole number of shares. As of January 11, 2010, there were 13,090,346 ordinary shares outstanding and after the reverse split, there were 2,622,533 ordinary shares outstanding. Unless explicitly stated otherwise, all share prices and amounts are adjusted to account for the reverse share split. (see Note 20a to the Consolidated Financial Statements for the year ended December 31, 2009). - 1 - Statement of Operations Data: (In U.S. thousands of dollars with the exception of per share data) Year Ended December 31, Revenues Inventory write off - - Cost of revenues Gross profit Operating expenses: Research and development, net In process Research and development - Sales and marketing General and administrative Impairment of goodwill - - - Total operating expenses Operating income (loss): ) Financial expense, net ) Other income (expenses), net - ) ) ) Income (loss) before tax on income ) Tax benefit (taxes on income) ) 89 (9
